Dear Mr. Allen:
This office is in receipt of your opinion request directed to Attorney General Richard P. Ieyoub.  The request has been assigned to me for review.
Your request raises the following issue:
     Does the law allow a member of the Municipal Fire and Police Civil Service Board to concurrently hold employment as the attorney for the Municipal Employees Civil Service Board of the City of Lafayette?
Ms. Candice Hattan is an appointed member of the Municipal Fire and Police Civil Service Board of the City of Lafayette. She also serves as the chairperson of that particular board. Further, Ms. Hattan provides legal services to the Municipal Employees Civil Service Board of the City of Lafayette.
We are informed that the relationship between Ms. Hatten and the Municipal Employees Civil Service Board is contractual. Ms. Hatten is not engaged as an employee of the board on a salary or per diem basis; thus, there is no "employment" as defined in LSA-R.S. 42:62(3), which provides:
     "`Employment' means any job compensated on a salary or per diem basis, other than an elective or appointive office, in which a person is an employee of the state government or of a political subdivision thereof."  LSA-R.S. 42:62(3).
Because the board is not engaging Ms. Hatten as an employee on a salary or per diem basis, and the relationship is one of contract rather than "employment" as defined in R.S. 42:62(3), the provisions of LSA-R.S. 42:61 et. seq. (the Dual Officeholding and Dual Employment statute) are not invoked.  For this reason, this office is of the opinion that a member of the Municipal Fire and Police Civil Service Board may also provide part-time legal services to the Municipal Employees Civil Service Board.  See Attorney General Opinion Numbers 92-845, 88-653, and 88-618, which adhere to a similar conclusion, copies of which we enclose for your further review.
However, we do not issue an opinion regarding any possible ethical violations in this matter.  This office defers to the State Ethics Commission on questions concerning the Code of Governmental Ethics, LSA-R.S. 42:1111, et. seq.  We refer you directly to the State Ethics Commission, 7434 Perkins Road, Suite B, Baton Rouge, LA  70808 for an opinion in this regard.
We hope this interpretation of the law will be helpful to you.  Should you have further inquiries, please contact this office.
Very truly yours,
                           RICHARD P. IEYOUB Attorney General
                           BY: KERRY L. KILPATRICK Assistant Attorney General
RPI/KLK/0234E